     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 1 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 JONATHAN FLEISIG and CONDOR ALPHA      :
 ASSET MANAGEMENT,                      :
                                        :             19cv8217 (DLC)
                          Plaintiffs,   :
                                        :           OPINION AND ORDER
                -v-                     :
                                        :
 ED&F MAN CAPITAL MARKETS, INC.,        :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES:

For plaintiffs and counterclaim defendants Jonathan Fleisig and
Condor Alpha Asset Management:
Kevin P. Conway
Conway & Conway
99 Park Avenue, 25th Floor
New York, NY 10016

For defendant and counterclaim plaintiff ED&F Man Capital
Markets, Inc.:
Therese M. Doherty
LisaMarie Collins
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017

DENISE COTE, District Judge:

     Plaintiffs Jonathan Fleisig and Condor Alpha Asset

Management (“Condor”) have sued ED&F Man Capital Markets, Inc.

(“MCM”), alleging breach of contract and commercial tort claims

arising out of a futures trading relationship that soured.             MCM

has counterclaimed for breach of contract.       This Opinion



                                    1
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 2 of 38



presents the Court’s findings of fact and conclusions of law

following a bench trial held on June 28 and June 29, 2021.             For

the following reasons, judgment is granted to MCM.


                              Background

     Jonathan Fleisig, a futures trader, is the sole owner of

Condor, an asset manager.     Beginning in 2015, the plaintiffs

used MCM as their clearing broker.      This litigation arises out

of the collapse of that relationship.

     The plaintiffs allege a number of contract and tort claims

against MCM stemming from two sets of wrongful acts.         First, the

plaintiffs allege that MCM improperly allowed Jared Plutzer, an

MCM risk officer, to trade futures using Condor’s account.

Second, the plaintiffs allege that MCM breached its contract

with the plaintiffs by restricting their ability to trade in

their account with MCM.    They claim to have suffered $2,029,659

in damages as a result of this misconduct.       In its

counterclaims, MCM seeks $1,762,266.57 in damages from Condor

and $803,113.81 in damages from Fleisig.       MCM also seeks

contractual indemnification from Condor and attorneys’ fees and

costs from both plaintiffs.

     The plaintiffs commenced this lawsuit on September 4, 2019.

Their complaint asserted claims against both MCM and Paragon

Global Markets, LLC (“Paragon”), an introducing broker that


                                    2
      Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 3 of 38



connected the plaintiffs to MCM.         After the plaintiffs twice

amended their complaint, Paragon moved to dismiss on December

31, 2019, and MCM asserted counterclaims on the same day.

     An Opinion and Order of June 12, 2020 dismissed the

plaintiffs’ claims against Paragon.         Fleisig v. ED&F Man Capital

Markets, Inc., No. 19cv8217, 2020 WL 3127875 (S.D.N.Y. June 12,

2020).   Pursuant to a stipulation between the parties, MCM filed

an amended answer and counterclaims on July 14, 2020.

     Following the conclusion of discovery, 1 the parties filed

their joint pretrial order on April 16, 2021 in anticipation of

a bench trial. 2   MCM timely filed its proposed findings of fact




1 On April 7, 2021, shortly before the joint pretrial order
deadline of April 16, plaintiffs’ counsel moved to withdraw. In
his motion, plaintiffs’ counsel cited as a basis for withdrawal
disputes over the scope of discovery, among other things. The
plaintiffs opposed the request by their counsel. In an Order of
April 8, the motion was conditionally denied. The Court stated
that the motion would be granted, and the deadline to file the
joint pretrial order extended, if replacement counsel appeared
on behalf of the plaintiffs or the plaintiffs filed a request to
proceed pro se. The parties were further informed that an
application to reopen discovery would not be granted. The
plaintiffs’ counsel did not withdraw.

2 The plaintiffs’ operative complaint, which includes claims
against both MCM and Paragon, includes a jury demand. But, in a
customer agreement between Condor and MCM and a guaranty
agreement between Fleisig and MCM, both plaintiffs waived their
rights to a jury trial. In a letter of June 29, 2020, following
the dismissal of the plaintiffs’ claims against Paragon, the
parties confirmed that trial in this action would be a bench
trial.


                                     3
      Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 4 of 38



and conclusions of law on April 16, 3 and the plaintiffs belatedly

did so on April 23. 4   MCM provided the Court with the affidavits

constituting the direct testimony of its witnesses and the

exhibits constituting its evidence in chief on April 16, and the

plaintiffs did so on June 14.

      A bench trial commenced on June 28 and concluded on June

29.   With the consent of the parties, and in accordance with

this Court’s Pretrial Scheduling Order of July 2, 2020, trial

was conducted as prescribed by this Court’s Individual Practices

in Civil Cases, which include the presentation of direct

testimony of witnesses by affidavit.

      The plaintiffs presented the affidavit of Jonathan Fleisig.

MCM presented the affidavits of Thomas A. Hayes, its General

Counsel, and of Stephen Hood, its Chief Risk Officer.          Each

witness appeared at trial and was made available for cross-

examination.   The findings of fact appear principally in the




3 MCM filed a corrected version of its proposed findings of fact
and conclusions of law on April 19.

4 On April 26, MCM objected to the plaintiffs’ proposed findings
of fact and conclusions of law as untimely. On May 10, MCM
filed a motion in limine that sought to exclude from trial four
exhibits that were not produced in discovery. On June 15, MCM
objected to Fleisig’s affidavit of direct testimony as untimely.
In an Order of June 18, the Court excluded the four exhibits
cited in MCM’s motion in limine and struck portions of the
Fleisig affidavit and the plaintiffs’ proposed findings of fact
and conclusions of law.
                                     4
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 5 of 38



following section, but are also addressed as needed in the

Discussion.

                           Findings of Fact

     Fleisig, the sole shareholder of Condor, is an experienced

commodity futures trader.     In the commodity futures market,

Condor acted in part as a “market maker” that executed futures

trades in order to provide liquidity to participants in the

futures market.   Condor and Fleisig stood to collect both

revenue from their trading profits and rebates of exchange fees

offered by exchanges to market makers.

I.   Condor and Fleisig Enter Into Agreements with MCM.

     On August 27, 2015, Condor opened a corporate trading

account with MCM. 5   Condor was introduced to MCM by an

introducing broker, Paragon.     Fleisig, as Condor’s

“Owner/Trader”, executed the account application on behalf of

Condor.   The application also lists Fleisig as the sole person

authorized to act on behalf of the account.




5 This account consisted of eighteen subaccounts, which allowed
Condor to separate trading strategies or the activities of
individual traders. The accounts were all netted against each
other and margined under a single account number. For the
purposes of this Opinion, there are no relevant differences
between the subaccounts, and the accounts are collectively
referred to as the “Condor MCM” account.
                                    5
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 6 of 38



     A.   The Condor Customer Agreement

     In opening an account with MCM, Fleisig, on behalf of

Condor, entered into a Customer Agreement.       Pursuant to the

Customer Agreement, Condor agreed

     to maintain, without demand from [MCM], such margin,
     cash, or other acceptable Collateral . . . as [MCM],
     in our sole and absolute discretion, may require from
     time to time, the amount of which may, in [MCM’s] sole
     and absolute discretion, exceed any amount that may be
     required by Applicable Law and may differ from any
     such amount charged to or imposed on any other
     customer. 6

     Condor also agreed “to pay [MCM] the reasonable costs and

expenses of collection, including attorney’s fees, for any

unpaid debits, charges, and other amounts that [it] may at any

time owe” to MCM, as well as to “pay on demand, whether written

or oral, any debit balances in [Condor’s] Account.”         The

Agreement further provided that MCM “may change margin

requirements in [its] sole and absolute discretion, at any

time,” and that Condor would “deposit with [MCM] such additional

margin when and as required and demanded by [MCM] . . . and . .

. immediately meet all margin calls in such manner as [MCM]

shall designate in [its] sole and absolute discretion.”



6 “Margin” is the “[c]ash or collateral required to be paid to a
securities broker by an investor to protect the broker against
losses from securities bought on credit.” Margin, Black's Law
Dictionary (11th ed. 2019). As described later in this Opinion,
MCM issued a line of credit to Condor to cover Condor’s margin
requirements.
                                    6
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 7 of 38



     The Agreement permitted MCM to, among other things, “sell

any or all futures Contracts, commodities, or securities held or

carried for” Condor in the event that MCM concluded that Condor

had provided “insufficient margin”, offered inadequate

collateral, or if “any other circumstances or developments”

occurred that MCM deemed “to require action necessary for [its]

protection.”    MCM was authorized by the Agreement to take any

of these actions in its “sole and absolute discretion.”

     Under the Agreement, Condor was “at all times . . . liable

for the payment of any debit balance upon demand” by MCM, and if

MCM liquidated Condor’s account pursuant to the Agreement,

Condor remained “liable for any deficiency remaining in [its

account] in the event of liquidation thereof in whole or in

part.”   If liquidation of Condor’s account proved insufficient

to satisfy Condor’s liabilities to MCM, Condor was obligated to

“promptly . . . pay, upon demand, the deficit and all unpaid

liabilities, together with interest thereon and all costs of

collection including reasonable attorneys’ fees.”

     MCM was also permitted to “restrict or prohibit trading in,

or close, [Condor’s] Account for any reason whatsoever.”          This

provision contemplated that restrictions on Condor’s account may

include “limit[s] [on] the number of transactions and positions

. . . execute[d], exercise[d], clear[ed] and/or carr[ied]” by



                                    7
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 8 of 38



MCM for Condor, and that MCM could impose those limits in its

“sole and absolute discretion.”

     An indemnification provision was also included in the

Agreement.    Pursuant to the indemnification provision, Condor

agreed to

     indemnify and hold harmless [MCM] from and against any
     liability, damage, cost, or expense (including,
     without limitation, legal fees and expenses, amounts
     paid in settlement of any claims, interest, and any
     fines or penalties imposed by any Transaction
     Facility, self-regulatory agency or organizational or
     governmental agency) incurred as a result of
     [Condor’s] violation of any of your representations,
     agreements, or obligations under this Agreement.


Condor also “agree[d] to pay . . . any direct or indirect costs

of collection, defense, and enforcing any of [MCM’s] rights

under this Agreement including, but not limited to, interest,

legal fees, court costs, and other expenses.”

     Finally, because Condor was introduced to MCM by Paragon,

the Agreement provided that MCM’s role was that of a clearing

broker responsible for “execution, clearing, and bookkeeping for

transactions made pursuant to instructions from [Condor] or

[Paragon].”   Condor “agree[d] to look solely to [its]

introducing broker for redress of any loss or damages arising

out of circumstances other than [MCM’s] willful misconduct in

the execution, clearance, or bookkeeping of transactions.”




                                    8
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 9 of 38



     B.    The Fleisig Guaranty Agreement

     Fleisig agreed on August 27, 2015 to guarantee Condor’s MCM

account.   Pursuant to the guaranty agreement (the “Guaranty”),

Fleisig

     unconditionally and absolutely guarantee[d] the
     punctual payment when due in full (in immediately
     available funds), whether at stated maturity, by
     acceleration or otherwise, of all of [Condor’s]
     indebtedness, liabilities and other obligations
     arising under the [Customer] Agreement, any other
     document, instrument or agreement required to be
     executed or delivered in connection therewith . . .
     any transactions entered into under the [Customer]
     Agreement and any and all reasonable legal fees,
     costs, and other expenses incurred by [MCM] in
     enforcing the Transaction Documents, protecting the
     rights of Secured Party under the Transaction
     Documents or otherwise . . . .

Fleisig also waived “any requirement that suit be brought

against, or any other action by [MCM]” be taken against Condor,

as a condition” to his obligations under the Guaranty, as well

as “any other . . . circumstance which otherwise may constitute

a legal or equitable defense or a guarantor or surety (except

for the defense of payment or performance)”.

     C.    The Condor Credit Agreement

     On March 18, 2016, Condor entered into a credit agreement

with MCM (the “Credit Agreement”).      Under the Credit Agreement,

MCM agreed to extend a line of credit, up to $2,500,000, to

Condor to satisfy the margin requirements for Condor’s accounts




                                    9
        Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 10 of 38



with MCM.     Fleisig executed the Credit Agreement on behalf of

Condor.

II.   Jared Plutzer Trades on Behalf of Condor.

      In late 2016, Fleisig became reacquainted with Jared

Plutzer.     Plutzer was employed by MCM as a risk officer but had

previously worked for Fleisig as an intern while a college

student.     Plutzer informed Fleisig that he had formulated a

strategy for trading electricity futures, and that he was

considering leaving MCM to pursue this strategy with a trading

firm.     On January 24, 2017, Plutzer, using his personal email

address, emailed Fleisig with details of his proposed trading

strategy.

      Fleisig was interested in Plutzer’s strategy but was

reluctant to hire Plutzer to pursue the strategy on behalf of

Condor unless Plutzer could prove himself as a trader.             Instead

of hiring Plutzer, Fleisig decided to allow Plutzer to test his

strategy while simultaneously working at MCM.           On February 7,

2017, Plutzer emailed Fleisig and said that he could “get away

with . . . doing small size” trading on behalf of Condor while

still employed as a risk officer for MCM.

      Although both Fleisig and Plutzer knew that Plutzer was not

allowed to trade using an MCM customer account, Fleisig agreed

to let Plutzer use the Condor MCM account to trade in accordance

with his strategy while still employed by MCM.            In order to do
                                       10
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 11 of 38



so, Fleisig opened a sub-account of the Condor MCM account for

Plutzer’s use and gave Plutzer his MCM login ID and password so

that Plutzer could access the account.       Fleisig’s speculation at

trial that Plutzer’s MCM colleagues must have known that Plutzer

was trading in the Condor MCM account because the risk officers

at MCM worked in an open “bullpen” setting is just that,

speculation.    Fleisig admits that neither he nor Plutzer

informed anyone at MCM that Plutzer was using Condor’s account

to demonstrate his trading skill to Fleisig and obtain a job at

Condor. 7   Although he had executed written authorization for

Condor employees to use the MCM account in the past, Fleisig

never provided to MCM written authorization for Plutzer to trade

using the MCM account.

     Condor suffered losses as a result of Plutzer’s trading

activity.    Fleisig was aware of the losses as they were

incurred, and at first encouraged Plutzer to continue trading.

But beginning in May 2017, Fleisig began to demand that Plutzer


7 Over the course of the period that Plutzer traded in the Condor
MCM account, Plutzer repeatedly made it known to Fleisig that
his use of the account was not sanctioned by MCM. On multiple
occasions, Plutzer sent text messages to Fleisig informing him
that he “couldn’t execute” trades in the account because he had
“[MCM Chief Risk Officer Stephen] Hood standing over [him.]”
Plutzer also told Fleisig that he could “face regulatory
consequences” as a result of his trading in the Condor MCM
account and expressed a desire to stop trading until Condor
could hire him as an employee. Fleisig encouraged him to
continue and promised to hire him if he were banned from serving
as a risk officer as a result of his trading.
                                    11
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 12 of 38



reimburse Condor for its losses, and Fleisig asserts that

Plutzer agreed to do so.     In May 2017, Condor incurred losses

approaching $1 million as a result of Plutzer’s trading

activity.   By June 30, 2017, Fleisig no longer allowed Plutzer

to trade.   Thereafter, Fleisig continued to demand that Plutzer

reimburse Condor for the losses suffered as a result of his

trading.

     It is not disputed that Fleisig did not make a demand to

MCM for reimbursement of Plutzer’s losses until shortly before

he filed this action in 2019.      Indeed, Fleisig did not disclose

Plutzer’s use of the Condor MCM account to MCM until 2019. 8

After MCM learned in 2019 that Plutzer had traded in the Condor

MCM account, MCM fired Plutzer.

III. Condor Suffers Losses, Defaults, and Enters Into an
     Agreement with MCM.

     In September 2018, over a year after Plutzer stopped

trading in the Condor MCM account, Condor suffered a series of

losses as a result of its trading activities.        On September 1,

the net liquidation value of the Condor MCM account was

positive.   Condor incurred a series of significant losses in

September 2018, on one occasion losing $1.3 million in a single


8 Fleisig did not disclose Plutzer’s conduct to MCM until, as
described later in this Opinion, MCM had shut down the Condor
MCM account, obtained a judgment against him, and sought to
collect that judgment.


                                    12
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 13 of 38



trade.    In recognition of the enormity of this loss, Fleisig at

trial identified this trade as his “black swan” trade. 9         By

September 27, the Condor MCM account had a negative net

liquidation value of $959,152.76.        MCM issued a margin call 10 to

Condor on September 28, and Condor did not satisfy it.          On

September 28, MCM sent a letter to Fleisig demanding, pursuant

to the Guaranty, payment of the $959,152.76 debt incurred by

Condor.

     Fleisig did not pay.     Instead, on October 5, having

consulted with an attorney, he executed on behalf of Condor and

himself an agreement with MCM (the “October 2018 Agreement”).

Condor’s September 2018 losses led MCM to decide to terminate

its relationship with Condor.      The specific conditions imposed

in the October 2018 Agreement constituted the most effective

means by which MCM could reduce the risk associated with the

positions held in the Condor MCM account, recoup its losses, and

wind down its relationship with Condor in an orderly fashion.

In the October 2018 Agreement, Fleisig acknowledged that he was



9 A “black swan” is a term commonly used in the financial
industry to refer to a rare or improbable event. Black swan,
Oxford English Dictionary Online (March 2021),
www.oed.com/view/Entry/282957.
10A “margin call” is “[a] securities broker's demand that a
customer put up money or stock as collateral when the broker has
financed the purchase of securities.” Call, Black's Law
Dictionary (11th ed. 2019).
                                    13
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 14 of 38



liable for the $959,152.76 debt as Condor’s guarantor.          MCM, in

turn, agreed that it would not seek to collect immediately the

$959,152.76 from either Condor or Fleisig, subject to certain

conditions.

     Under the October 2018 Agreement, Condor was required to

pay $50,000 per month, and $300,000 per quarter, to MCM until

the debt was paid in full.     The funds were either to be paid out

of cash held by Condor in its non-MCM accounts and transferred

to the Condor MCM account or paid out of any rebates Condor

received in the Condor MCM account for its market making

activities.   Under the terms of this agreement, then, Condor’s

debt would be reduced to $609,152.76 by January 31, 2019.

     The October 2018 Agreement further provided that, until the

debt was paid, Condor would be limited in the amount of money it

could withdraw from the Condor MCM account each month and would

provide an itemized schedule of its monthly expenses to MCM.

Condor was also forbidden from holding certain types of high-

risk positions and making certain types of risky trades.          For

instance, it could not trade certain futures contracts with long

expiration dates, and it was required to reduce its exchange for

swap (“EFS”) position by at least 4,500 contracts per month.

     Finally, the October 2018 Agreement required that Fleisig

execute an affidavit of confession of judgment in the amount of



                                    14
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 15 of 38



$959,152.76.   The affidavit was to be held in escrow pending

payment of the $959,152.76 obligation, but if Condor defaulted

on the October 2018 Agreement, the affidavit would be released

from escrow and filed in New York state court.         All other

provisions of the Customer Agreement and the Guaranty remained

in effect.   Fleisig executed the October 2018 Agreement and the

affidavit of confession of judgment.

     Despite the restrictions created by the October 2018

Agreement, Condor received between October 5, 2018 and February

8, 2019 approximately $1 million in rebates for its market

making activities.    But Condor did not use these funds to pay

MCM as required by the October 2018 Agreement.         During that same

period, $570,167 was transferred from the Condor MCM account to

a Condor bank account.     By October 31, 2018, the value of the

Condor MCM account had further decreased, from a negative net

liquidation value of $959,152.76 to a negative net liquidation

value of $1,121,000.96.     On November 23, 2018, MCM issued

another margin call, for $1,375,007.08.       Condor did not satisfy

the margin call, and instead entered into a revised credit

agreement with MCM that increased its credit line from

$2,500,000 to $3,250,000.

     By January 31, 2019, the value of the Condor MCM account

had not improved from its October 5, 2018 negative net



                                    15
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 16 of 38



liquidation value of $959,152.76.        By February 4, the negative

net liquidation value was $1,151,028.25.        To stave off an

immediate declaration of default and liquidation of the Condor

MCM account, on February 8, 2019, Fleisig and Condor entered

into a supplemental agreement with MCM that modified the terms

of the October 2018 Agreement (the “February 2019 Agreement”).

Under the terms of the February 2019 Agreement, Condor and

Fleisig acknowledged that Condor owed $1,151,028 to MCM.

     In return for MCM’s agreement that it would not seek

immediately to collect Condor’s debt from Condor or Fleisig,

Condor agreed that it would continue to make the payments set

out in the October 2018 Agreement, and that its debt would

decrease by a minimum of $75,000 per month and $300,000 per

quarter.   Condor further agreed that the value of the Condor MCM

account would never equal a negative net liquidation value

greater than $1,151,028, and that its maximum negative net

liquidation value would decrease monthly as payments were made.

If trading activities increased the negative net liquidation

value above this cap, Condor agreed to deposit cash into the

account to reduce the negative net liquidation value.          The

agreement also included a cap on monthly withdrawals.

     Additionally, Condor agreed that any market making rebates

it earned would be transmitted to the Condor MCM account, and



                                    16
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 17 of 38



not to any other account, until the account’s negative net

liquidation value was reduced below $500,000.        The agreement

also prohibited Condor from making trades resulting in trading

losses greater than a certain percentage of its market making

rebates.   It also imposed limits on the types and quantities of

futures that could be held or traded, including an obligation to

further reduce the EFS position.

     Finally, Condor was required to provide MCM with frequent

updates on its financial performance and revenue received.              If

Condor failed to cure a violation of any of the terms of the

February 2019 Agreement within 24 hours of occurrence, Condor

and Fleisig would be immediately liable for the full sum of all

of their obligations to MCM.      All other provisions of the

October 2018 Agreement, the Customer Agreement, and the Guaranty

remained in effect.

     On February 26, 2019, Condor received a rebate of $368,747.

Instead of transferring this money to the Condor MCM account in

accordance with the terms of the February 2019 Agreement, Condor

transferred this money to its Wells Fargo Bank account.          MCM

demanded that the full rebate be sent to the Condor MCM account.

Condor later transferred a portion of this money to the Condor

MCM account but did not return the full sum of $368,747; Fleisig

claimed he had no money and had used the rebate funds to pay his



                                    17
      Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 18 of 38



employees’ salaries.     By February 28, 2019, Condor had

transferred $310,000 of the rebate to the Condor MCM account,

but $58,747 remained due to MCM.

      At the close of business on February 28, 2019, the Condor

MCM account had a negative net liquidation value of

$1,368,745.36.    This violated the February 2019 Agreement, which

explicitly required that the negative net liquidation value in

the Condor MCM account be no greater than $1,076,028 at the

close of business on February 28, 2019.        In a letter of March 1,

2019, MCM demanded that, within 24 hours, Condor cure its breach

of the February 2019 Agreement by transmitting to MCM the

$58,747 remaining from the February 26 rebate and paying

$292,717 to MCM to bring the Condor MCM account negative net

liquidation value below $1,076,028.        Condor did not do so.

IV.   MCM Liquidates the Condor Account.

      After Condor’s February 28 default, MCM disabled Condor’s

ability to trade using the Condor MCM account.          On March 4,

2019, shortly after Condor’s trading privileges were revoked,

the negative net liquidation value was $1,397,917.23.           There

were approximately 83,000 futures contracts in the account.

      Between March 4, 2019 and April 5, 2021, MCM liquidated

most of the futures positions held in the Condor MCM account,

pursuant to § 5 of the Customer Agreement.         It did so over a

period of months, as it concluded that immediate liquidation
                                     18
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 19 of 38



would result in greater trading losses.       Adopting the

liquidation strategy that it observed Fleisig to have used, MCM

liquidated the account by offsetting each position near the

expiration date of each contract in the account, or by letting

the contract expire.

     As a result of the liquidation, MCM incurred a trading loss

of $635,858.00.   Condor also incurred finance facility interest,

fees, and trading account interest charges totaling $371,579.17.

As of April 5, 2021, the MCM Condor account had a negative net

liquidation value of $1,762,266.57. 11     On that date, the account

only held approximately 160 contracts.

     On March 12, 2019, MCM filed in New York state court the

affidavit of confession of judgment signed by Fleisig as a

condition of the October 2018 Agreement.        A judgment of

$959,377.76 –- Condor’s debt as of September 27, 2018 -- was

entered against Fleisig on April 2, 2019.        The April 2, 2019

judgment (the “Judgment”) against Fleisig has not been

satisfied, 12 and MCM has obtained no other judgment against

Fleisig or Condor.




11This negative net liquidation value accounts for $700,000
recovered by MCM from a third-party guarantor of Condor.

12The sole asset recovered by MCM pursuant to the April 2, 2019
judgment is 312,500 shares of FaceCake, a non-public company.
MCM has been unable to value those shares.
                                    19
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 20 of 38



                               Discussion

     The parties allege a number of claims and counterclaims,

which are logically divided into three groups: the plaintiffs’

claims arising out of Plutzer’s use of the Condor MCM account to

trade futures, the plaintiffs’ claims stemming from MCM’s

restriction and subsequent closure and liquidation of the Condor

MCM account, and MCM’s contractual counterclaims.         These three

sets of claims are addressed in turn.

     Before addressing the substantive claims in this action,

the Court must resolve a threshold issue of choice of law.

Three of the relevant agreements in this case –- the Customer

Agreement, the Guaranty, and the Credit Agreement that gave

Condor access to credit to satisfy its margin requirements –-

contain forum selection clauses and choice of law provisions.

The Guaranty and the Credit Agreement contain New York choice of

law provisions and New York forum selection clauses.          The

Customer Agreement, by contrast, contains an Illinois choice of

law provision and a mandatory forum selection clause requiring

that any litigation arising out of or related to the Customer

Agreement occur in Chicago, Illinois.       The parties’ trial

submissions, however, rely entirely on New York law, and no

party has argued that the forum selection clause of the Customer

Agreement requires litigation in Chicago.        This Court will apply

New York law.   See Alphonse Hotel Corporation v. Tran, 828 F.3d
                                    20
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 21 of 38



146, 152 (2d Cir. 2016) (“The parties' briefs assume that New

York law controls, and such implied consent is sufficient to

establish choice of law”).

I.   The Plaintiffs’ Claims Related to Plutzer

     The plaintiffs bring claims for fraud, negligence, breach

of fiduciary duty, breach of contract, breach of the duty of

good faith and fair dealing, and negligent misrepresentation

stemming from Plutzer’s trading in the Condor MCM account.

These claims are barred by the contractual limitations period. 13

     A.   The Contractual Limitations Period

     In the Customer Agreement, Condor agreed that it would “not

bring any action, regardless of form, arising out of or relating


13Although the Court resolves the plaintiffs’ Plutzer-related
claims based on the relevant contractual limitations period, the
claims would also fail on the merits. Among other reasons, the
evidence adduced at trial made clear that Plutzer’s allegedly
tortious conduct was conducted without MCM’s knowledge and
outside of the scope of his duties as a risk officer. Under New
York law, a company is only liable “for tort committed by its
servants or agents acting within the scope of their service or
agency.” DDJ Mgmt., LLC v. Rhone Grp. L.L.C., 78 A.D.3d 442,
444 (1st Dep’t. 2010) (citation omitted).

Moreover, the evidence indicated that Fleisig repeatedly
encouraged Plutzer to trade in the Condor MCM account despite
knowing that Plutzer was forbidden by MCM from doing so and that
Plutzer had to conceal his trading from MCM. “[I]mplicit in
every contract is a covenant of good faith and fair dealing”
which prohibits a party from violating the counterparty’s
“presumed intentions or reasonable expectations.” Spinelli v.
Nat'l Football League, 903 F.3d 185, 206 (2d Cir. 2018)
(citation omitted). Even assuming Plutzer’s conduct constituted
a breach of the contract between Condor and MCM, Fleisig’s bad
faith conduct induced the breach and bars any recovery.
                                    21
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 22 of 38



to [the Customer Agreement] or transactions hereunder more than

one year after the cause of action arose.”        Under New York law,

the parties to a written agreement may prescribe a shorter

limitations period for commencing an action related to that

agreement than the period prescribed by the statute of

limitations.   N.Y. C.P.L.R. § 201.      Such agreements must be

enforced, “absent proof that the contract is one of adhesion or

the product of overreaching, or that the altered period is

unreasonably short.”    Top Quality Wood Work Corp. v. City of New

York, 191 A.D.2d 264, 264 (1st Dep’t. 1993) (citation omitted).

Here, the contractual limitations provision is enforceable.             The

one year limitations period prescribed by the Customer Agreement

is not unreasonably short, see Top Quality, 191 A.D.2d at 264

(an agreement providing for a six month limitation period is not

unreasonably short), and the plaintiffs have provided no

argument or evidence that the prescribed limitations period is

otherwise unreasonable.

     The contractual limitations period applies to both

contractual claims and commercial tort claims, such a fraud

claim.   The provision applies to “any action[s], regardless of

form” that “aris[e] out of or relat[e] to [the Customer

Agreement].”   The Second Circuit has held that similar language

“is sufficiently broad to cover tort claims as well as contract



                                    22
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 23 of 38



claims” related to an agreement.         Turtur v. Rothschild Registry

Intern., Inc., 26 F.3d 304, 310 (2d Cir. 1994).

     B.   Application to Plutzer-Related Claims

     New York law prescribes that a cause of action for fraud

accrues on the date the plaintiff “discovered the fraud, or

could with reasonable diligence have discovered it.”          Aozora

Bank, Ltd. v. UBS AG, 144 A.D.3d 436, 437 (1st Dep’t. 2016)

(quoting N.Y. C.P.L.R. § 213(8)).        The alleged fraud here arises

from Plutzer’s trading activities in the Condor MCM account and

Condor’s resulting losses.     But Plutzer’s trades and the

resulting losses occurred between February and June 2017, well

over a year before this action was filed in September 2019.

Fleisig also had contemporaneous knowledge of all of the facts

relevant to any potential fraud claim: he knew that Plutzer was

trading in the Condor MCM account while employed as a risk

officer for MCM, that Plutzer was not permitted by MCM to trade

in customer accounts, that Condor incurred losses as a result of

Plutzer’s trading, and that Plutzer had not reimbursed Condor

for the losses resulting from his trading.        Since Fleisig and

Condor had actual knowledge of all of the facts necessary to

bring a fraud claim by June 2017 at the latest, but did not

pursue a claim until September 2019, the fraud claim is barred

by the contractual limitations period in the Customer Agreement.



                                    23
      Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 24 of 38



      The plaintiffs’ negligence, breach of fiduciary duty,

breach of contract, breach of the duty of good faith and fair

dealing, and negligent misrepresentation claims are similarly

time barred.    The negligence and breach of fiduciary duty claims

accrued on the date when the plaintiffs suffered injury,

American Home Assur. Co. v. Nausch, Hogan & Murray, Inc., 71

A.D.3d 550, 553 (1st Dep’t. 2010), the contractual claims

accrued upon the alleged breach of the contract, Guilbert v.

Gardner, 480 F.3d 140, 149 (2d Cir. 2007), and the negligent

misrepresentation claim accrued “on the date of the alleged

misrepresentation which is relied upon by the plaintiff,”

Gerschel v. Christensen, 143 A.D.3d 555, 557 (1st Dep’t. 2016).

Here, all of the actionable conduct related to Plutzer’s trading

activities occurred on or before June 30, 2017, meaning that the

plaintiffs were contractually obligated to bring any suit

related to Plutzer’s conduct by June 30, 2018.          Since this

litigation did not commence until September 4, 2019, these

claims are untimely.

II.   The Plaintiffs’ Claims Related to the Account Restrictions,
      Closure, and Liquidation

      The plaintiffs contend that MCM’s imposition of

restrictions on their trading in the Condor MCM account, and

subsequent closure and liquidation of that account, give rise to

claims for breach of contract, breach of the covenant of good


                                     24
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 25 of 38



faith and fair dealing, breach of fiduciary duty, and negligent

misrepresentation. 14   All of these claims fail.

     A.   Contractual Claims

     Under New York law, the elements of a breach of contract

claim are “(i) the formation of a contract between the parties;

(ii) performance by the plaintiff; (iii) failure of defendant to

perform; and (iv) damages.”     Fleisig, 2020 WL 3127875, at *3

(quoting Nick’s Garage, Inc v. Progressive Cas. Ins. Co., 875

F.3d 107, 114 (2d Cir. 2017)).      The plaintiffs argue that MCM

breached the October 2018 Agreement by “arbitrarily limiting

[their] ability to trade” using the MCM account, and breached

the February 2019 Agreement by closing the Condor MCM account

despite the plaintiffs’ “compliance with the [February 2019

Agreement] to the extent such compliance was possible.”

     Both of these claims fail.      The October 2018 and February

2019 Agreements both expressly provided that the Customer


14The Third Amended Complaint also alleges a claim for fraud
stemming from MCM’s imposition of restrictions on the
plaintiffs’ trading activity, but that claim is not addressed in
the plaintiffs’ proposed findings of fact and conclusions of
law. It is therefore deemed withdrawn. In any event, that
claim would fail. Where a fraud claim is premised on an
allegation that a “defendant simply misrepresented its intent to
perform under a contract, no separate claim for fraud will lie,
and the plaintiff must instead bring an action for breach of
contract.” Spinelli, 903 F.3d at 209. Here, any fraud claim
stemming from MCM’s imposition of trading restrictions arises
out of MCM’s purported breach of the Agreements. The plaintiffs
must therefore pursue it as a contractual claim, rather than as
a distinct claim for fraud.
                                    25
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 26 of 38



Agreement would remain in effect, and the Customer Agreement in

turn allowed MCM to restrict Condor’s ability to trade and close

Condor’s account at its discretion.       No provision in either the

October 2018 or February 2019 Agreement supplanted the provision

of the Customer Agreement that permitted MCM to “restrict or

prohibit trading in, or close, [Condor’s] Account for any reason

whatsoever.”   Because MCM did not take any action that was not

expressly permitted by its contracts with the plaintiffs, the

plaintiffs’ claims for breach of contract are unavailing.

     The claim for breach of the covenant of good faith and fair

dealing also fails.    While all contracts imply a covenant of

good faith and fair dealing, an action for breach of the

covenant of good faith and fair dealing “cannot be maintained

[when] it is premised on the same conduct that underlies [a]

breach of contract cause of action and is intrinsically tied to

the damages allegedly resulting from a breach of the contract.”

MBIA Ins. Corp. v. Merrill Lynch, 81 A.D.3d 419, 420 (1st Dep’t.

2011) (citation omitted).     Here, the plaintiffs argue that MCM

breached the covenant of good faith and fair dealing by

restricting the plaintiffs’ ability to trade using the Condor

MCM account beyond the terms of the Agreements.         But the

plaintiffs also contend that this exact conduct by MCM breached




                                    26
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 27 of 38



explicit provisions of the Agreements.       The claim therefore must

be dismissed.

     B.    Breach of Fiduciary Duty

     To recover for a breach of fiduciary duty, a plaintiff must

demonstrate “that the defendant owed him a fiduciary duty, that

the defendant committed misconduct, and that the plaintiff

suffered damages caused by that misconduct.”        NRT New York, LLC

v. Morin, 147 A.D.3d 589, 589 (1st Dep’t. 2017).         The plaintiffs

argue that MCM breached its fiduciary duty to them by limiting

their ability to trade using the Condor MCM account, and by

liquidating the positions held in the Condor MCM account in a

“disorderly manner.”

     The breach of fiduciary claim fails because MCM did not owe

a fiduciary duty to Condor or Fleisig.       MCM acted as a clearing

broker on behalf of Condor, and a clearing broker like MCM “is

generally under no fiduciary duty to the owners of the

securities that pass through its hands.”        Levitt v. J.P. Morgan

Sec., Inc., 710 F.3d 454, 465 (2d Cir. 2013) (citation

omitted). 15




15Although courts in this District have held that “[c]learing
brokers may have a fiduciary duty to investors in certain
extenuating circumstances,” Rozsa v. May Davis Group, Inc., 152
F.Supp.2d 526, 531 (S.D.N.Y. 2001), the plaintiffs have not
demonstrated that any of these circumstances existed here.
                                    27
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 28 of 38



     But even assuming that the plaintiffs could establish that

MCM was their fiduciary, this claim is defective for at least

two other reasons.    First, the plaintiffs argue that this

conduct also breached their contracts with MCM, and New York law

does not permit a plaintiff to pursue a breach of fiduciary duty

claim that is “duplicative of [a] breach of contract claim.”

CIP GP 2018, LLC v. Koplewicz, 194 A.D.3d 639, 639 (1st Dep’t.

2021).    Second, the plaintiffs have not shown that MCM committed

any misconduct in restricting Condor’s ability to trade and then

liquidating the Condor MCM account.       The Customer Agreement

allowed MCM to restrict trading in customer accounts and

liquidate customer accounts at its sole discretion.         The

plaintiffs’ losses and failure to abide by their commitments to

MCM memorialized in the October 2018 and February 2019

Agreements exposed MCM to losses exceeding $1 million.          MCM was

entitled to avail itself of its contractual right to protect

itself from even greater loss.

     C.    Negligent Misrepresentation

     In order to recover on their negligent misrepresentation

claim, the plaintiffs must “demonstrate (1) the existence of a

special or privity-like relationship imposing a duty on the

defendant to impart correct information to the plaintiff; (2)

that the information was incorrect; and (3) reasonable reliance

on the information.”    Mandarin Trading Ltd. v. Wildenstein, 944
                                    28
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 29 of 38



N.E.2d 1104, 1109 (N.Y. 2011) (citation omitted).         The

plaintiffs contend that MCM made a misrepresentation to them

when it represented in the October 2018 and February 2019

Agreements that it would impose only certain restrictions on

their trading activities, and then imposed additional

restrictions.

     The plaintiffs did not show that MCM imposed any

restrictions on their trading activities beyond those identified

in the two Agreements.     But even if it were assumed that MCM in

fact imposed additional restrictions on the plaintiffs’ trading,

this argument fails.    While the October 2018 and February 2019

Agreements set forth several limits on the types of trades that

could be made in the Condor MCM account, the Agreements did not

provide that the restrictions stated in the Agreements were the

only restrictions that could be imposed.        Indeed, both

Agreements expressly stated that “the Customer Agreement . . .

shall remain in full force and effect.”       The Customer Agreement,

in turn, allowed MCM in its “sole and absolute discretion” to

impose “limit[s] [on] the number of transactions and positions .

. . execute[d], exercise[d], clear[ed] and/or carr[ied]” by MCM

for Condor.   Since the October 2018 and February 2019 Agreements




                                    29
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 30 of 38



did not contain any incorrect information, the plaintiffs’

negligent misrepresentation claim must fail. 16

III. MCM’s Counterclaims

     MCM has alleged five counterclaims against Condor and

Fleisig: claims for breach of contract against both Condor and

Fleisig, a claim for contractual indemnification against

Fleisig, and claims for contractual attorneys’ fees and costs

against both Condor and Fleisig.         MCM is entitled to recover on

each claim.

     A.     Breach of Contract

     As noted above, in order to recover for a claim of breach

of contract, a plaintiff must demonstrate “(i) the formation of

a contract between the parties; (ii) performance by the

plaintiff; (iii) failure of defendant to perform; and (iv)

damages.”    Fleisig, 2020 WL 3127875, at *3 (quoting Nick’s

Garage, 875 F.3d 107 at 114).      MCM has satisfied these elements.

     First, MCM has demonstrated –- and the plaintiffs do not

dispute –- that the Customer Agreement, the October 2018

Agreement, and the February 2019 Agreement constituted binding

contracts between the parties.      Second, for the reasons



16MCM also contests the plaintiffs’ negligent misrepresentation
claim on the grounds that MCM was not in a special relationship
with the plaintiffs. That issue need not be addressed because
the plaintiffs’ negligent misrepresentation claim fails even if
MCM were in a special relationship with them.
                                    30
        Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 31 of 38



described above in the Opinion’s discussion of the plaintiffs’

contractual claims, MCM performed under each of the three

contracts. 17    Third, Condor breached the agreements in several

ways.     The Customer Agreement required that Condor satisfy MCM’s

margin calls, and Condor did not do so.          It also required Condor

to, upon liquidation of its account, pay on demand any remaining

liabilities to MCM, and Condor has not done so.            Additionally,

Condor failed to comply with certain provisions of the October

2018 and February 2019 Agreements requiring it to, inter alia,

reduce the negative net liquidation value of its accounts, make

minimum payments against the deficit balances, and transfer all

market maker rebates to the Condor MCM account.            Finally, MCM

suffered damages of $1,762,266.57 –- the negative net

liquidation value of the Condor MCM account as of April 5, 2021

-- as a result of the plaintiffs’ breaches.

     The plaintiffs take issue with very little of this

assessment, although they make several unconvincing arguments as

to why their actions do not amount to a breach of their

agreements with MCM.       First, they argue that they did not breach

the October 2018 Agreement because the October 2018 Agreement



17As noted above, the plaintiffs allege that MCM failed to
perform under the contracts by restricting their ability to
trade using the Condor MCM account and ultimately closing the
account, but their contractual claim fails because MCM’s actions
were expressly authorized by the contracts.
                                       31
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 32 of 38



did not require them to reduce the deficit in the Condor MCM

account by any specific amount or by any specific date.          This

argument fails, because even though it is true that the October

2018 Agreement did not require the plaintiffs to reduce the

deficit by a specific amount or by a specific date, they later

entered into the February 2019 Agreement, which did impose

benchmarks for reduction of the account deficit.         They do not

dispute that they breached the February 2019 Agreement by

failing to comply with those benchmarks.

     Second, the plaintiffs argue that their failure to reduce

the account deficit in breach of the Agreements should be

excused because they were, at all times, working in good faith

to reduce the account deficit.      This argument is both legally

and factually unavailing.     “[A] contract that is complete, clear

and unambiguous on its face must be enforced according to the

plain meaning of its terms.”      Utica Mut. Ins. Co. v. Fireman's

Fund Ins. Co., 957 F.3d 337, 344 (2d Cir. 2020) (citation

omitted).   The Agreements required, with no qualification, that

the plaintiffs reduce the deficit in the Condor MCM account

below certain thresholds by certain dates.        This Court cannot

rewrite the unambiguous language of the Agreements to give them

the meaning that the plaintiffs prefer.




                                    32
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 33 of 38



     Moreover, the evidence elicited at trial revealed that the

plaintiffs did not make a good faith effort to comply with the

Agreements.   After the plaintiffs entered into the October 2018

Agreement, Condor received in the Condor MCM account almost $1

million in rebates for its market making activities.          Instead of

using those funds to reduce the account deficit, the funds were

transferred out of the Condor MCM account.        In transferring the

funds out of the Condor MCM account, the plaintiffs violated the

October 2018 Agreement, which put monthly caps on the amount of

money that could be transferred out of the account.         After

entering the February 2019 Agreement, which obligated Condor to

use any rebate funds it received to reduce its deficit, the

plaintiffs nonetheless transferred out of the Condor MCM account

hundreds of thousands of dollars in rebate revenue.         A

significant fraction of this money was never returned to the

Condor MCM account.    In sum, even if the Court could read into

the Agreements provisions excusing non-compliance with the

deficit benchmarks, the plaintiffs’ conduct was far from a good

faith effort.

     Third, they contend that when MCM entered into the February

2019 Agreement, it knew that the plaintiffs “did not have

additional funds” and would only be able to reduce their deficit

by liquidating a significant number of EFS positions, which had



                                    33
       Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 34 of 38



a risk of increasing the Condor MCM account deficit in the short

run.    They claim that MCM had orally modified the February 2019

Agreement to permit the use of that strategy.          Thus, by closing

the account because the Condor MCM account deficit on February

28, 2019 was above the benchmark for that date set by the

February 2019 Agreement, MCM effectively closed the Condor MCM

account as a result of transactions it had “specifically

ratified” through an oral modification.

       This argument lacks merit.      The plaintiffs offer no

evidence, beyond Fleisig’s self-serving testimony, in support of

their contention that MCM agreed to an oral modification of the

February 2019 Agreement.       Even if the plaintiffs had mustered

some evidence that a representative of MCM made an oral

modification of the February 2019 Agreement, that purported oral

agreement would be insufficient to modify the agreement’s

written terms.     The February 2019 Agreement modified the

Customer Agreement, and the Customer Agreement provided that

“[a]ny alteration to the terms of the Agreement must be . . .

documented in a separate writing.”         Under New York law, this

contract language bars an oral modification defense.            Israel v.

Chabra, 537 F.3d 86, 97 (2d Cir. 2008).         Moreover, even if an

oral modification by MCM meant that the plaintiffs did not

breach the February 2019 Agreement by maintaining on February



                                      34
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 35 of 38



28, 2019 an account deficit beyond the threshold permitted by

the February 2019 Agreement, this argument does not address the

plaintiffs’ numerous other breaches of the Customer Agreement

for which MCM seeks damages.

     Finally, they argue that even if MCM is entitled to recover

for the plaintiffs’ breach of the agreements, it is not entitled

to recover the claimed $1,762,266.57 because it has failed to

mitigate damages.    The plaintiffs suggest that MCM failed to

mitigate its damages because it liquidated the positions in the

Condor MCM account in a disorderly and unreasonable fashion.

     Under New York law, a non-breaching party in a breach of

contract action is “under a duty to mitigate damages to the

extent practicable.”    Tractebel Energy Mktg., Inc. v. AEP Power

Mktg., Inc., 487 F.3d 89, 110 n.21 (2d Cir. 2007).         The duty to

mitigate is an affirmative defense under New York law.          Valley

Nat. Bank v. Gurba, 149 A.D.3d 412, 412 (1st Dep’t. 2017).

Accordingly, the party asserting this defense bears the burden

of establishing both its adversary’s failure “to make diligent

efforts to mitigate its damages” and “the extent to which such

efforts would have diminished its damages.”        LaSalle Bank Nat.

Ass’n v. Nomura Asset Capital Corp., 47 A.D.3d 103, 107 (1st

Dep’t. 2007).




                                    35
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 36 of 38



     These principles preclude the plaintiffs’ invocation of the

defense of failure to mitigate damages.       The plaintiffs have

offered no admissible evidence that MCM failed to mitigate

damages by properly liquidating the Condor MCM account. 18         The

evidence presented at trial is that MCM followed the plaintiffs’

own approach to liquidating the positions in the account.

     Because MCM has established that Condor breached its

contracts with MCM, Condor is liable to MCM for $1,762,266.57. 19

Pursuant to the Guaranty between Fleisig and MCM, Fleisig is

liable to MCM for $803,113.81, the full sum of Condor’s

liability less the Judgment.

     The award shall include prejudgment interest, which is

awarded as a matter of right under New York law in cases

involving breach of contract.      N.Y. C.P.L.R. § 5001(a).

Prejudgment interest shall accrue at the statutory rate of nine



18While the plaintiffs submitted a purported calculation of
damages that set forth the basis for their contention that MCM
failed to mitigate damages, MCM objected to this material as
untimely, and this Court struck the disputed evidence in an
Order of June 18, 2021. Moreover, even if the calculation of
damages were admitted, it would not change the analysis. The
plaintiffs’ calculation of damages relies on Fleisig’s bare
assertions regarding the proper means of liquidating the account
and does not provide a basis for concluding that MCM failed to
mitigate damages. It does not, for instance, demonstrate that
MCM deviated from reasonable practices among futures commission
merchants in liquidating the Condor MCM account.

19This liability accounts for the $700,000 recovered from a
third-party guarantor of Condor.
                                    36
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 37 of 38



percent annually.    N.Y. C.P.L.R. § 5004.      Under New York law,

“[i]nterest shall be computed from the earliest ascertainable

date the cause of action existed,” but where, as here, “damages

were incurred at various times, the Court may fix a “single

reasonable intermediate date” for the calculation of damages.

N.Y. C.P.L.R. § 5001(b).     The Court sets February 28, 2019 –-

the final day on which the plaintiffs were permitted to trade in

the Condor MCM account, and the date on which MCM could first

conclude that the plaintiffs had breached the deficit benchmarks

of the February 2019 Agreement –- as the date upon which

prejudgment interest began to accrue.

     B.   Indemnification and Attorneys’ Fees

     Under the Customer Agreement, Condor is bound to indemnify

MCM for any “liability, damage, cost, or expense” incurred by

MCM as a result of Condor’s violation of the Customer Agreement.

This indemnification provision encompasses any “direct or

indirect costs” of collection, including “interest, legal fees,

court costs, and other expenses.”        Similarly, the Guaranty

provides that Fleisig will pay “any and all reasonable legal

fees, costs, and other expenses” incurred by MCM in enforcing

the Customer Agreement.

     The parties do not dispute that these provisions are

enforceable.   Moreover, New York law permits the enforcement of

this provision: under New York law, “a promise by one party to a
                                    37
     Case 1:19-cv-08217-DLC Document 102 Filed 06/30/21 Page 38 of 38



contract to indemnify the other for attorney's fees incurred in

litigation between them” is enforceable when the “intention to

do so is unmistakably clear from the language of the promise.”

Hooper Associates, Ltd. v. AGS Computers, Inc., 548 N.E.2d 903,

905 (N.Y. 1989).    The language of the provisions in the Customer

Agreement and the Guaranty, which both expressly provide for

reimbursement of MCM’s attorneys’ fees, is “unmistakably clear”

under this standard.    Accordingly, MCM is entitled to attorneys’

fees and costs from Fleisig and Condor.

                               Conclusion

     MCM is awarded $1,762,266.57 from Condor and $803,113.81

from Fleisig, plus prejudgment interest from February 28, 2019

at a rate of 9%.    MCM is also awarded attorneys’ fees and costs.

A scheduling order addressing the calculation of attorneys’ fees

and costs accompanies this Opinion.


Dated:    New York, New York
          June 30, 2021


                                         ____________________________
                                                  DENISE COTE
                                         United States District Judge




                                    38
